DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 TRIPLE CROWN CONSTRUCTION AND REAL ESTATE GROUP, INC.,
                       Appellant,

                                     v.

                     STAR INSURANCE COMPANY,
                              Appellee.

                               No. 4D15-3653

                               [June 8, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
502014CA011816XXXXMB.

   Robert B. Cook, Palm Beach Gardens, for appellant.

   Kurt E. Lee of Kurt E. Lee, PL, Sarasota, and Thomas L. Avrutis of
Avrutis & Foeller, Sarasota, for appellee.

PER CURIAM.

  Affirmed. FCCI Ins. Co. v. NCM of Collier Cty., Inc., 15 So. 3d 5 (Fla. 2d
DCA 2009).

CIKLIN, C.J., WARNER and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.